Citation Nr: 0514519	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for gastrointestinal 
disability.

Entitlement to a compensable evaluation for a left wrist 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

When the case was last before the Board in November 2002, it 
was remanded for additional development.

In May 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  The gastrointestinal disorders present during service 
resolved without residual disability; the veteran's currently 
diagnosed gastrointestinal disability was not present in 
service and is not etiologically related to service.

2.  The veteran's left wrist scar is well healed, nontender, 
stable, nonadherent, productive of no functional impairment, 
and not subject to repeated ulceration; there is also no 
neurological impairment attributable to the scar.  


CONCLUSIONS OF LAW

1.  Gastrointestinal disability was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's left wrist scar does not warrant a 
compensable evaluation.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805 (2002-
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and a June 2003 letter from the RO, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its 
decisions would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

Service medical records note that the veteran was diagnosed 
with moderately severe, acute dysentery.  Two service medical 
records from June 1944 show that the veteran had acute, mild 
gastroenteritis.

A June 1997 VA examination report indicates that the veteran 
reported having three or four episodes of diarrhea per year.  
He was told he had a polyp at one point and had it removed.  
He has had none since.  He also complained of constipation 
and blood in the stool due to hemorrhoids.  The diagnosis was 
"irritable bowel syndrome, probably."

An October 6, 2003, examination report notes that the veteran 
uses his right hand more because he is right-handed but if he 
wants to use his left hand, he has no problem.  He complained 
of some numbness in the digits and some pain when moving the 
wrist.  The veteran said there is no real limitation of 
function.  The veteran had atrophy of the thenar muscles.  He 
had decreased pinprick sensation over the left five digits on 
the palmar surface but otherwise he had intact pinprick 
sensation in the other extremities.  The examiner stated that 
the veteran has some very mild symptoms of pain and numbness 
in the wrist and digits as well as very mild weakness of the 
left hand.  He had some atrophy of the thenar muscles but had 
good function of the left hand and full range of motion in 
all joints in the left hand and wrist.  

An October 8, 2003, examination report notes that the veteran 
has multiple superficial, tannish/brown spots of varying 
sizes on the back and arms.  He has a 3 cm left wrist car 
that is well-healed, linear, superficial, and not painful to 
palpation.  The veteran complained of occasional numbness 
occurring about once a week, lasting about 10-15 minutes.  
Wrist flexion was 40 degrees.  Extension was 45 degrees.  
Ulnar deviation was 15 degrees and radial deviation was 5 
degrees.  Pronation was 75 degrees and supination was 65 
degrees.  The veteran's left hand was described as 2/3 out of 
10 due to lack of strength.

An October 9, 2003, VA examination report notes that the 
veteran feels numbness in his left hand and wrist, but he 
does not feel pain.  The numbness involves mainly the left 
middle finger.  The veteran said that he occasionally has 
weakening and is unable to open doors.  There is no 
stiffness, swelling, heat, redness, or instability, but there 
is a certain amount of fatigability.  He receives no 
treatment for any problems in his wrist or hand.  There is no 
history of flare-ups, no precipitating or alleviating 
factors, and therefore no limitation of motion or functional 
impairment.  

On examination there was an oblique 5cm mobile scar with no 
signs of reaction or inflammation.  The examiner stated that 
it was very difficult to even identify the scar.  The scar is 
superficial and no pain was associated with it.  Pain 
occurred at 80 degrees of pronation and supination, localized 
in the medial ulnar styloid area.  Wrist abduction was 10 
degrees bilaterally and there was 5 degrees of adduction, 
bilaterally.  Palmar flexion on the right was 40 degrees and 
on the left was 30 degrees.  Pain appeared when range of 
motion was increased by 5 degrees.  Phalen's test and Tinel's 
sign were both positive on the left.  There was no thenar 
atrophy noted.  Dorsiflexion was 60 degrees on the right and 
40 degrees on the left.  Discolored skin on both dorsal 
surfaces of the hand was noted to be from 40 years of 
recurrent skin cancer surgeries.  The examiner also noted 
that wrist flexion was decreased to some extent, but all 
other motions were considered good.  The grasp was 87 pounds 
on the right hand and 43 pounds on the left.  Lateral pinch 
on the right was 20 pounds and on the left it was 12 pounds.  
Palmar pinch was 13 pounds on the right and 7 pounds on the 
left.  X-rays of both hands and wrists revealed bilateral 
mild degenerative joint disease of the radiocarpal joints.  

The diagnosis was left carpal tunnel syndrome.  The examiner 
stated that the wrist laceration appeared not serious enough 
to account for any deficiencies.  The examiner felt that the 
deficiencies are age-related and not related to the service-
connected injury.  The numbness that the veteran complained 
of had occurred in the last two or three years only.  The 
skin around the proximal wrist was not indurated or 
inflexible.  There was no atrophy of the forearm.  Overall, 
the degenerative joint disease was described as age related 
and not related to the injury the veteran received while in 
service.  The examiner stated that this is likely so because 
the X-rays revealed equal amounts of arthritis in the 
radiocarpal joints.

The report of a December 2003 VA exam states that the veteran 
complained of constant constipation for which he takes 
medication.  He says that afterwards he has diarrhea.  
Examination revealed no signs of a fistula.  On auscultation, 
bowel sounds were present.  The veteran was nontender in all 
four quadrants on palpation.  On percussion, there were no 
signs of hepatosplenomegaly and no hepatojugular reflux.  The 
diagnosis was constipation.  Upon reviewing the claims 
folder, the examiner stated that no nexus between the 
veteran's current constipation and the dysentery in service 
could be found.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for gastrointestinal disability because it was incurred in 
service.  Service medical records note that the veteran was 
diagnosed with acute dysentery and mild gastroenteritis.  
There is no indication in service medical records that either 
disorder was chronic, and no evidence of any gastrointestinal 
disorder was found on the examination for discharge.  In 
addition, there is no medical evidence of continuity of 
symptoms after service or of a nexus between any current 
gastrointestinal disorder and the veteran's military service.  
In fact, there is no record of any post-service treatment for 
any gastrointestinal disability whatsoever, and the veteran 
has alleged none.  Moreover, the VA examiner who conducted 
the December 2003 VA exam did not find any correlation 
between the veteran's current gastrointestinal disability and 
the dysentery diagnosed in service.  

In essence, the evidence of a nexus between the veteran's 
current gastrointestinal disability and his military service 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for 
gastrointestinal disability.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).   38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

A note following Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The veteran's left wrist scar is currently evaluated as 
noncompensably disabling under Diagnostic Code 7805, which as 
set out above, was not affected by the August 2002 revisions.  
The medical evidence shows that the veteran's left wrist scar 
is well healed, stable, not adherent, not hypertrophic and 
nontender.  In addition, it is approximately 5 cm.  
Accordingly, under the current or former criteria for 
evaluating scars, the scar is considered only noncompensably 
disabling.  

The veteran was noted to have full range of motion of his 
left hand and wrist at the October 6, 2003, examination.  The 
October 9, 2003, exam report notes that there is some 
decreased range of motion as well as significantly less grasp 
and grip strength in the left hand as compared to the right.  
However, the examiner also noted that the wrist laceration 
appeared not to be serious enough to account for any of the 
deficiencies.  The examiner further opined that the veteran's 
difficulties with his left wrist were age related.  In making 
this determination the examiner pointed to the X-ray studies 
which revealed that the veteran had mild degenerative joint 
disease of the radiocarpal joints, bilaterally.

The veteran also complained of numbness in his left hand and 
fingers.  However, the October 2003 examiner stated that they 
were very mild symptoms and the examiner did not attribute 
these neurological symptoms to the scar.  Moreover, the fact 
that the veteran had only complained that the neurological 
symptoms had been occurring for two to three years convinced 
the examiner that they are related to the veteran's age and 
not his in-service injury.

Accordingly, the Board concludes that the scar is 
appropriately evaluated as noncompensably disabling.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


						
ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.

Entitlement to a compensable rating for left wrist scar is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


